Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
DETAILED ACTION 
Status of the Claims
Receipt of Applicants’ Response, filed 21 December 2020, is acknowledged.  Claims 1, 2, and 5 are amended therein.  Claim 3 is cancelled.  Claims 8 - 10 remain withdrawn as being directed to a non-elected invention.  Accordingly, claims 1, 2, and 4 - 7 are available for substantive consideration.  
REJECTIONS WITHDRAWN 
Rejections Pursuant to 35 U.S.C. § 103
The obviousness rejections set forth in the Action of 21 September 2020 are hereby withdrawn in light of Applicants’ amendment of the claims, and in favor of the new grounds of rejection set forth below.
NEW GROUNDS OF REJECTION 
Rejections Pursuant to 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 that forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicants are advised of the obligation pursuant to 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4 – 7 are rejected pursuant to 35 U.S.C. § 103, as being obvious over US 2016-0024690 A1 to Francis, M., et al., claiming priority to 14 March 2013 (“Francis ‘690”), in view of US 2015/0086607 A1 to Johnson, J. and R. Kayuha, claiming priority to 25 September 2013 (“Johnson ‘607”), and US 2016/0166737 A1 to Imhof, C., et al., claiming priority to 15 December 2014 (“Imhof ‘737”).
The Invention As Claimed 
	Applicants claim a method for preparing a gel fiber composite scaffold material, the method comprising the steps of preparing an electrospun film through a high-voltage 


Teachings of the Cited Art 
	Francis ‘690 discloses an electrospinning apparatus (see Abstract), wherein the apparatus is used to prepare electrospun fibers by extruding one or more solutions from the electrified tips of one or more spinnerets, and collecting the extruded solution or solutions on a collector (see ¶[0039]), wherein the solution or solutions extruded from the apparatus may include type I collagen, polycaprolactone, and collagen and/or gelatin, among others (see ¶[0040]; see also ¶¶[0046], [0049]), wherein polymer solution properties, applied electrical potential, polymer molecular weight, polymer solution flow rate, distance between spinner and collector, ambient parameters (e.g. humidity, air velocity, temperature) and motion of the collecting target can be altered to form fibers of controlled fiber distribution, diameter and alignment via electrospinning (see ¶[0017]), wherein the applied voltage in the electrospinning apparatus is at 15 – 40 kV (id.), wherein the electrospinning distance is from about 10 cm to about 20 cm (see ¶[0036]), fibers are spun from the electrospinning apparatus and collected after about 5 min to about 60 min (see ¶[0061]), wherein the fibers are cross-linked by any conventional chemical crosslinking method, such as chemical crosslinking with, for example a carbodiimide, among others (see ¶[0056]), wherein the collector of the of the electrospinning apparatus is a biocompatible support, such as a bone matrix, to be coated by the electrospun fibers on its surface and may be used as a part of an implantable matrix (see ¶[0041]), and wherein the implantable matrix comprises bone graft implants, synthetic bone graft materials in forms of particulates, sheets, or blocks, tendon and/or ligament in bone tunnels, prosthetic implant, for examples, for hip, shoulder, knee, or ankle, and trabecular metal (see ¶[0043]).  The reference does not expressly disclose a spinning solution comprising a mass ratio of polycaprolactone, gelatin and type I 
	Johnson ‘607 discloses synthetic constructs suitable for implantation into a biological organism that includes at least one polymer scaffold comprising a layer of fibers deposited by electrospinning (see Abstract), wherein the constructs comprise fibers comprising polycaprolactone, gelatin, or collagen, or combinations thereof (see ¶[0024]), and wherein a solvent for the electrospinning solution is trifluoroethanol (see ¶[0027]).
	Imhof ‘737 discloses a chemically cross-linked collagen sponge for promoting soft tissue volume augmentation (see Abstract), wherein the sponge comprises 60 - 96% wgt collagen and 4-40% wgt elastin with interconnected pores with a median pore diameter between 50 and 90 µm (see ¶[0016]), wherein the chemical crosslinking may be performed using any pharmaceutically acceptable crosslinking agent capable of giving to the resilient resorbable chemically cross-linked collagen sponge the required thickness retention, such as a mixture of 1-ethyl-3-(3-dimethylaminopropyl)-carbodiimide (EDC) and N-hydroxysuccinimide (NHS) (see ¶[0033]; see also ¶[0058]), and wherein crosslinking is carried out in a buffer solution containing 0.1 - 0.3 M 2-(N-morpholino)-ethanesulfonic acid, or 0.1 - 0.3 M acetic acid and 10 - 70% wgt alcohol (such as methanol, ethanol, n-propanol, isopropanol and butanol), with 0.01 - 0.60 g EDC and 0.01 - 0.6 g NHS per g of collagen, for a period of 1 to 8 hours, with a molar ratio of EDC to NHS is from 4 to 0.5 (see ¶[0061]; see also Ex. 6, ¶¶[0110] – [0111]).

Application of the Cited Art to the Claims 
	It would have been prima facie obvious before the filing date of the claimed invention to prepare electrospun fibers by extruding one or more solutions from the electrified tips of one or more spinnerets, and collecting the extruded solution or solutions on a collector, wherein the solution or solutions extruded from the apparatus include type I collagen, polycaprolactone, and collagen/gelatin, wherein polymer solution properties, applied electrical potential, polymer molecular weight, polymer solution flow rate, distance between spinner and collector, ambient parameters (e.g. humidity, air velocity, temperature) and motion of the collecting target can be altered to form fibers of controlled fiber distribution, diameter and alignment via electrospinning, wherein the applied voltage in the electrospinning apparatus is at 15 – 40 kV (id.), wherein the electrospinning distance is from about 10 cm to about 20 cm, and fibers are spun from the electrospinning apparatus and collected after about 5 min to about 60 min, wherein the fibers are cross-linked by conventional chemical crosslinking methods, such as chemical crosslinking with, for example a carbodiimide, among others, as taught by Francis ‘690, wherein the electrospinning solution comprises trifluoroethanol as the solvent, as taught by Johnson ‘607, and wherein the crosslinking is carried out with 0.01 - 0.60 g EDC and 0.01 - 0.6 g NHS per g of collagen, for a period of 1 to 8 hours, with a molar ratio of EDC to NHS from 4 to 0.5, as taught by Imhof ‘737.  One of skill in the art would be motivated to do so, with a reasonable expectation of success in so doing, by the express teachings of Johnson ‘607 demonstrating the compatibility of trifluoroethanol as a solvent for spinning solutions comprising collagen, gelatin and PCL, and by the teachings of Imhof ‘737 as to the utility of chemical crosslinking of collagen 
Although the reference do not explicitly teach the use of a “phase separation solution” to convert the electrospun fibers to scaffold material, it is the Examiner’s position that one of ordinary skill in the art would recognize that the “phase separation” to which the claim limitation refers is a chemical cross-linking solution (as evidenced by Applicants’ specification, at p. 2, ll. 28 – 31, disclosing the use of N-hydroxysuccinimide; see also US 2010/0106233 A1 to Grant S., et al., claiming priority to 18 September 2008).  
With respect to the limitation recited in claim 1 directed to the concentrations of reagents in the “phase separation” solution, as well as those recited in claims 2 and 5, the Examiner notes that Imhof ‘737 does not disclose concentrations for EDC and NHS that read directly on the claimed limitations, in that they are expressed in units expressed per mass of collagen.  It is the Examiner’s position, however, that the range of relative loadings taught in Imhof ‘737, if converted to units corresponding to those used in the limitations in question, would encompass, or significantly overlap, the claimed ranges.  As such, the teachings of the reference would render the claimed invention obvious.  See MPEP § 2144.05.  “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
In the alternative, or in addition, the limitations recited in claims 1, 2, and 5, as well as in claim 4 (directed to electrospinning parameters), it is the Examiner’s position that the mass ratios and concentrations for the claimed components amount to nothing more than result-effective variables, the optimization of which would be well within the capability of one of ordinary skill in e.g. humidity, air velocity, temperature) and motion of the collecting target can be altered to form fibers of controlled fiber distribution, diameter and alignment.  Consequently, in the absence of evidence as to the criticality of such parameter, this limitation cannot support patentability.  See MPEP § 2144.05 II. A.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by claims 1, 2, and 4 – 7 would have been obvious within the meaning of 35 USC § 103.
Response to Applicants’ Arguments 
	The Examiner has fully considered Applicants’ remarks submitted 21 December 2020, but does not find them persuasive, to the extent relevant, in light of the new grounds of rejection set forth above.  The Examiner would first note that Applicants’ arguments are largely directed to alleged shortcomings of the cited references taken individually, rather than to what the cited references, taken as a whole, would teach or suggest to one of ordinary skill in the art.  In this regard, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	With respect to the teachings of previously cited Coelfen ‘132, Applicants argue that “although Coelfen discloses that a matrix containing collagen or gelatin can be chemically cross-linked with a mixture of carbodiimide and N-hydroxysuccinimide. However, Coelfen only discloses that the matrix containing collagen or gelatin can be chemically cross-linked with 1-not result in cross-linking, but rather a form of phase separation.  In this regard, the Examiner notes that Applicants’ specification, at p. 2, ll. 19 – 20, states that “[t]he electrospun film undergoes phase separation under the action of the phase separation solution to form a fibrous gel network structure.”  It is the Examiner’s position that one of ordinary skill in the art would understand this teaching as being directed to a “network structure” that is likely three-dimensional, and also extensive, which end result is exactly what would be obtained through cross-linking of collagen and/or gelatin.  
In light of the above discussion, the Examiner finds Applicants’ remarks to be unpersuasive.  Consequently, the rejections are maintained.
NO CLAIM IS ALLOWED.  
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 
CONCLUSION
Any inquiry concerning this communication or any other communications from the Examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The Examiner can normally be reached on M - F 8:30 a.m. - 5:00 p.m.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
/DANIEL F COUGHLIN/
Examiner, Art Unit 1619

	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619